Citation Nr: 0901859	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran has also 
sought service connection for tinnitus, which was granted by 
the RO in an August 2008 rating decision.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in December 2008.  
A transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for hearing loss.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Review of the veteran's service treatment records reflects 
that the veteran did not complain of or seek treatment for 
hearing loss during service.  He was given an audiogram at 
the time of his separation from service in December 1969, 
which revealed normal hearing acuity.  Relevant post-service 
medical records reflect that the veteran was seen for hearing 
loss at the Marion VA Medical Center (VAMC) in January 2002.  
He was prescribed hearing aids in January 2003 and has 
continued to be followed for hearing loss at the Marion VAMC 
since that date.

The veteran was provided VA audiological examinations in 
April 2004, December 2006, and June 2008.  At the April 2004 
examination, the examiner reviewed the veteran's claims file 
and noted that the veteran had demonstrated normal hearing on 
audiological examination at his separation from service in 
December 1969.  The examiner further noted that the veteran 
reported having been exposed to gun and mortar fire and 
aircraft noise while working as a paratrooper while in the 
military, all without noise protection.  The veteran also 
reported having fired guns after his time in service and 
working after service at an aluminum plant, but using noise 
protection at all times.  The examiner conducted audiological 
testing of the veteran's hearing, revealing slight sloping to 
profound high-frequency sensorineural hearing loss 
bilaterally.  The examiner also examined the veteran for 
tinnitus and opined that the veteran's hearing loss was not 
caused by or a result of his military service, noting in 
particular that the veteran was found to have normal hearing 
on his separation from service in December 1969 and that he 
has "a lengthy history of occupation noise sources."

Report of the December 2006 VA audiological examination 
reflects that the examiner did not review the veteran's 
claims file.  The examiner noted the veteran's combat history 
and exposure to small arms and artillery fire, as well as 
mortars and hand grenades, for which he was not provided 
hearing protection.  The examiner further noted the veteran's 
post-service history of work at an aluminum plant, which 
provided noise protection.  The veteran additionally 
complained of tinnitus that began during service, and the 
examiner opined that the "most likely etiology of the 
tinnitus is attributed to his hearing loss."  The examiner 
diagnosed the veteran with mild to profound sensorineural 
hearing loss bilaterally but stated that she was unable to 
provide a medical opinion as to the etiology of the 
disability because the veteran's claims file was unavailable 
for review.  Subsequently, in a December 2006 addendum, the 
examiner reported that she had reviewed the claims file and 
noted the veteran's normal hearing at separation from active 
duty.  She also noted that while in service, the veteran had 
been treated for malaria with quinine, an ototoxic 
medication.  Noting that the veteran's hearing acuity was not 
tested at 3000 Hertz during service, a frequency at which 
noise-induced hearing loss can occur, and that he was treated 
with ototoxic medication during service, the examiner 
nevertheless opined that the veteran's bilateral hearing loss 
and tinnitus were not related to service.  She indicated that 
the veteran had a history of post-service noise exposure, 
both occupational and recreational, "which may also have 
impacted his hearing as well."  

The veteran was again provided VA audiological examination in 
June 2008.  At that examination, the veteran was noted to 
have been exposed to acoustic trauma in service and reported 
having first experienced tinnitus in service.  His noise 
exposure recreationally and occupationally after service was 
noted, although he reported having used hearing protection at 
his worksite and recreationally.  The examiner was unable to 
review the veteran's claims file but diagnosed the veteran 
with mild sloping to profound sensorineural hearing loss 
bilaterally.  She stated that she was unable to opine as to 
any relationship between the veteran's hearing loss and 
service, although she opined that his claimed tinnitus was 
"as likely as not a symptom associated with hearing loss."  
In a July 2008 addendum, the examiner stated that she had 
reviewed the veteran's claims file and offered the opinion 
that, based on the veteran's normal audiogram at his 
separation from service, it was less likely than not that his 
current bilateral hearing loss was related to his time in 
service.  However, she opined that, due to the veteran's 
report of having first experienced tinnitus in service, it 
was as likely as not that his tinnitus was related to 
"either military noise exposure or anti-malarial drugs given 
during active duty."  

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in October 2008, the 
veteran submitted additional evidence, which  was received by 
the Board at the veteran's December 2008 hearing.  The Board 
notes, however, that the veteran, through his representative, 
waived initial RO consideration of this evidence in writing 
and requested that the Board review the newly submitted 
evidence in the first instance.  There is thus no need for 
the Board to remand review of this evidence to the RO.  See 
38 C.F.R. § 20.1304 (2008).  The originating agency should 
nevertheless consider this evidence on remand.  Specifically, 
the Board notes that this evidence consists of records of 
audiological examinations provided to the veteran by his 
employer, dating from 1975 to 1996.  The Board observes in 
particular that in the report of a December 1975 audiogram, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
60
LEFT
5
15
20
60
75

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  The United States Court of Appeals 
for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 
155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).  The Board further 
notes that medical treatises indicate that the cause of 
tinnitus can usually be determined by finding the cause of 
co-existing hearing loss.  See, e.g., Harrison's Principles 
of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th 
ed. 2005).

In the instant case, the veteran contends that his current 
bilateral hearing loss is related to the noise exposure he 
experienced in service.  In this regard, the Board notes, 
first, that it does not question that the veteran was exposed 
to acoustic trauma in service, nor that he is currently 
diagnosed with bilateral high-frequency sensorineural hearing 
loss.  The Board also notes that the veteran is currently 
service connected for tinnitus, which has been noted in 
multiple VA examinations to be etiologically linked to his 
hearing loss.  Further, the veteran has provided new evidence 
in the form of audiological evaluations from his place of 
employment dating back to 1975, just 6 years after his 
separation from active duty, and has stated repeatedly that 
he used noise protection while at work and when exposed to 
noise recreationally.  

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as exposure to noise during or 
after service and loss of hearing acuity.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about the etiology of 
his current hearing loss.  See id.  Here, although the 
veteran's service treatment records demonstrate that the 
veteran had normal hearing at the time of discharge, the 
veteran has stated that he first noticed a loss of hearing 
acuity in the 1970s, and has submitted audiological 
evaluations from as early as 1975 documenting hearing loss 
for VA purposes, as set forth in 38 C.F.R. § 3.385.  Further, 
the veteran has been awarded service connection for tinnitus, 
which was noted in both his December 2006 and his June 2008 
VA examinations to be etiologically linked to his hearing 
loss.  Given the new evidence in the form of the veteran's 
post-service audiograms, as well as the apparent 
contradiction between the award of service connection for 
tinnitus as linked to hearing loss and the findings of the 
veteran's VA examiners that his currently diagnosed hearing 
loss is not related to service, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue and must therefore remand to obtain a 
medical nexus opinion regarding the etiology of the veteran's 
currently diagnosed bilateral hearing loss.  See McLendon, 20 
Vet. App. 79.  

Specifically, the AOJ should arrange for the issuance of a 
medical opinion by the audiologist who examined the veteran 
in December 2006, or the audiologist who examined the veteran 
in June 2008.  The examiner should include a well-reasoned 
medical opinion addressing the nature and etiology of the 
veteran's diagnosed bilateral hearing loss.  The examiner 
should further address whether it is at least as likely as 
not that the current diagnosis is related to the veteran's 
time in service.  In opining as to whether the veteran's 
currently diagnosed hearing loss is related to his active 
duty, the examiner should pay particular attention to the 
records from the veteran's post-service employer documenting 
hearing loss as early as December 1975.  The examiner should 
also specifically address the findings of both the December 
2006 and the June 2008 VA examiners clearly linking the 
veteran's now service-connected tinnitus to his currently 
diagnosed bilateral hearing loss and should carefully explain 
any negative nexus opinion in the context of the identified 
findings.  The examiner's opinions should be based upon 
consideration of the veteran's documented medical history and 
assertions through review of the claims file.  38 U.S.C.A. § 
5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The AOJ should arrange for the 
veteran to undergo examination, however, only if the December 
2006 or June 2008 VA examiner is unavailable or if such 
examination is needed to answer the questions posed above.  
If further examination is required, the veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's 
bilateral hearing loss to be obtained.  
The veteran should be notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  

2.  After any additional records have 
been secured, the file should be referred 
to the audiologist who conducted the 
December 2006 VA examination, or to the 
audiologist who conducted the June 2008 
VA examination.  The entire claims file, 
to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report must reflect consideration of the 
veteran's documented medical history and 
assertions, including specifically his 
post-service employment records 
documenting his audiograms from 1975 
through 1996.  

The examiner must state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the veteran's currently 
diagnosed bilateral hearing loss is 
related to his time in service.  In so 
opining, the examiner must pay particular 
attention to the veteran's private 
audiograms, dating back to 1975, and must 
specifically discuss the hearing loss 
demonstrated in the veteran's December 
1975 audiogram in the context of any 
negative opinion provided.  If a negative 
opinion is offered, the examiner must 
also discuss the findings of both the 
December 2006 and June 2008 VA examiners 
specifically relating the veteran's 
service-connected tinnitus to hearing 
loss.  In other words, it should be 
explained why tinnitus is related to 
hearing loss and to military service, but 
hearing loss is not related to military 
service.

A detailed explanation for all 
conclusions reached by the reviewer must 
be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

3.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the claim 
of service connection for hearing loss 
should be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

